Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 9 and 18 are objected to because of the following informalities:  Claims 1, 9 and 18 recite “an activated carbon cartage”.  It should be “an activated carbon cartridge”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 9-10, 16, 18-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "substantially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Similar rejections to claims 9 and 18.  Claims 2, 7, 10, 16, 19 and 21 depend on claims 1, 9, 18; and hence are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-10, 16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cordatos (US 20160258362) in view of CN 103550970 (hereinafter CN ‘970).
As regarding claim 1, Cordatos discloses the claimed invention for a desorber ([0017]-[0028] and figs. 3-5) for an air conditioning system with an integrated microemulsion-based air dehumidification system, the desorber comprising: a desorbing sheet (66) that is wound to form an exterior end, an interior end, a top end and bottom end, wherein a collection tube (68) is disposed at the interior end and the desorbing sheet comprises: a plurality of de-entrainment mesh layers (80) extending between the exterior end and the interior end of the desorbing sheet, and a plurality of substantially air impermeable connector (78) layers extending between the exterior end and the interior end of the desorbing sheet, wherein the connector layers are interlaid (figs. 3-5) with the mesh layers between the top end and the bottom end of the desorbing sheet, wherein the connector layers are interlaid with the mesh layers the in a stripe pattern (figs. 3-5), wherein the desorbing sheet is spirally wound (fig. 5), the collection tube (68) is at a radial center of the desorber.
Cordatos does not disclose the collection tube comprises an inner vapor filter wrapped around the collection tube, the inner vapor filter being an activated carbon cartridge, and the desorber includes another activated carbon cartridge, wrapped around the desorber forming a radial outer filter.  CN ‘970 teaches the collection tube comprises an inner vapor filter (6) wrapped around the collection tube, the inner vapor filter being an activated carbon cartridge, and the desorber includes another activated carbon cartridge (3), wrapped around the desorber forming a radial outer filter ([0039]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the collection tube comprises an inner vapor filter wrapped around the collection tube, the inner vapor filter being an activated carbon cartridge, and the desorber includes another activated carbon cartridge, wrapped around the desorber forming a radial outer filter as taught by CN ‘970 in order to enhance desorber performance.
As regarding claim 2, Cordatos as modified discloses all of limitations as set forth above.  Cordatos as modified discloses the claimed invention for wherein the connector layers are interlaid with the mesh layers the in a stripe pattern (figs. 3-5).
As regarding claim 7, Cordatos as modified discloses all of limitations as set forth above.  Cordatos as modified discloses the claimed invention for wherein top and bottom layers of the desorbing sheet are connector layers (78).
Claims 9-10, 16 and 18-19 are also rejected with similar reasons as stated in claims 1-2 and 7 above.
As regarding claim 21, Cordatos as modified discloses all of limitations as set forth above.  Cordatos as modified discloses the claimed invention except for a drinking bottle comprising the desorber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a drinking bottle comprising the desorber in order to enhance water bottle performance, since it was known in the art as shown in WO 2012169995 (figs. 1 and 4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7, 9-10, 16, 18-19 and 21 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773